cag internal_revenue_service te_ge technical_advice_memorandum 4s os teql el uniform issue list taxpayer's name taxpayer's address taxpayer's identification_number year involved date of conference none held legend m n o issues whether the exemption of m under sec_501 c of the internal_revenue_code should be revoked if m’s sec_501 exemption is revoked should the service grant relief under sec_7805 of the code and if so for what taxable periods if m’s sec_501 exemption is revoked and it does not meet the requirements of sec_528 of the code may m file a form_1120 as a taxable membership_organization within the meaning of sec_277 facts m was incorporated under the laws of the state of n in the articles of incorporation provided that the purpose of m is the formation of a recreational club the special purpose of which shall be to acquire provide maintain and operate a club house boat house docks and other facilities necessary for such purposes designed for promoting recreation fellowship and safe boating and to build and construct such buildings and facilities as may be desired for the use benefit recreation and enjoyment of the members 200622v52 item of m’s exemption application submitted in stated its sources of income were certificates of beneficial_interest dues rent of lots rent of boat slips and sale of gasoline and oil in item of the exemption application m stated that its specific purposes were recreation and social activities in response to item of the exemption application inquiring as to the purposes for which expenditures are made m stated developing of our land construction of docks and boat slips and caretaker in response to item of the exemption application inquiring as to m’s activities during the past two years m stated boating skiing fishing hiking and camping out item 15a of the exemption application asking whether any part of m’s property is rented or leased to members m stated to members only the history section of m’s information booklet for year states that m was formed _ for the purpose of operating a nonprofit organization of families to promote recreation fellowship and safe boating on lake o m’s property consists of about -_ acres of land stretched along nearly a mile of shoreline the history section also states that activities sponsored include boat safety courses coast guard auxiliary inspections life saving and first aid training flotilla cruises picnics water sports activities boating instruction church service every sunday during the summer season and frequent gatherings of members families and guests the following facilities are offered to m members launching ramp pavilion rest room drinking water full-time management marine supplies gas and oil wet boat slip storage dry land boat storage lot rentals and protected swimming m owns all of the land used for residences and for boating recreational and social activities all m land and facilities are accessed through a gate that requires a pass code for entrance currently m owns residents on term of ten years and may be renewed for two additional terms of ten years although the amount of the lease rental may change m provides water garbage pick-up and maintenance of all common areas including roads lots the lots are leased to members on an annual basis the lease is for a have houses there are permanent lots of which written approval by the building and grounds committee is required for any clearing or cutting excavation remodeling replacement new_construction or any changes in the use of the lots some lots are restricted to houses while others may have a mobile home that meets specified criteria in an effort to blend with the houses the building and grounds committee conducts annual inspections of all buildings and building areas an inspection report is sent to all building owners who have items that need improvements and they are allowed days to make necessary repairs and maintenance a follow-up inspection is then made m’s treasurer estimates that m spends about percent of its time on social and boating activities and percent of its time on the maintenance of common residential areas data from the year under examination and m’s prior forms and 990-t show gross nonmember sales from the sale of gasoline and oil have consistently exceeded percent of the gross_receipts exclusive of initiation fees and capital contributions for m’s tax years beginning with the percentages have ranged from a low of ' in to a high of in m submitted a letter from the real_estate division of the corps of engineers citing the reason for the fuel services provided by m there was no commercial fuel or service facility on this portion of the lake the letter also stated that m was expected to discontinue the sale of gasoline if and when a commercial concession was established further m’s authorized representative stated the following although the gross_receipts were over the threshold net profit from the sale of gasoline is a small percentage of the total revenue because gasoline prices can fluctuate greatly therefore the use of gross_receipts alone can distort the actual impact of these sales upon m’s revenue stream accordingly these sales should not cause m to lose its tax exemption m has been examined only once previously the past examination was for the tax period ended december m has regularly filed forms and 990-t when applicable m’s exemption under sec_501 of the code should have been questioned in prior years and in particular the long term leasing of lots to members which is specifically prohibited in revrul_68_168 1968_1_cb_269 and resulted in a no_change_letter in a date communication to the service m acknowledged the leasing of lots could nullify its sec_501 exemption in a date communication to the service m stated it was in substantial agreement with the service about the issues in the request for technical_advice dated date m agreed its status as a sec_501 organization would be revoked on a prospective basis m should be a taxable membership_organization within the meaning of sec_277 of the code and m will begin to file form_1120 and pay income_tax on its net taxable_income law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations essentially repeats the language of sec_501 of the code but also states that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the regulations provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not tax exempt solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes revrul_58_589 1958_2_cb_266 discusses the various criteria for recognition of exemption under sec_501 of the code in order to establish that a club is organized and operated for pleasure recreation and other nonprofitable purposes there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_58_589 also states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate etc may not be considered organized and operated exclusively for pleasure recreation or social purposes however a social_club will not be denied exemption merely because it receives income from the general_public that is persons other than members and their bona_fide guests or because the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes this is generally true where the receipts from nonmembers are no more than enough to pay their share of the expenses revrul_68_168 supra holds that a nonprofit organization that leases lots to its members on a long term basis does not qualify for tax exemption under sec_501 of the code the organization was formed to develop a lake and adjacent areas to provide facilities for the pleasure and recreation of its members the organization acquired substantial acreage and after developing recreational facilities on a portion thereof subdivided the remaining land into building lots which it leases to members for years application_for membership and choice of lot are embodied in a single form and each member must lease at least one lot the leased lots may be used for summer cabins or permanent residences or left vacant when a lease is executed the member pays the organization an amount based on the lot value and thereafter pays a nominal annual rental the organization’s receipts are primarily derived from initial payments and annual rentals its expenditures are for acquiring improving and maintaining its properties a lessee-member of the organization may transfer his leasehold interest only after obtaining written consent from the organization and the lessees of all adjacent lots revrul_68_168 cites sec_501 of the code and sec_1_501_c_7_-1 of the regulations which states that a club otherwise entitled to exemption will not be disqualified because it raises revenues from members through the use of club facilities or in connection with club activities the revenue_ruling also cites sec_1_501_c_7_-1 of the regulations which provides that a club which engages in business such as selling real_estate is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under code sec_501 revrul_68_168 then sets forth the following rationale and conclusion quukzzvve the subdividing and leasing of lots in the manner described constitutes engaging in business although the revenues from this activity are derived from the organization’s members only the revenues are not raised from the members’ use of recreational facilities or in connection with the organization’s recreational activities the conduct of such real_estate activity whether with members only or with the general_public is not in furtherance of any purpose covered by sec_501 of the code accordingly the organization does not qualify for exemption from federal_income_tax under that section revrul_75_494 1975_2_cb_214 holds that a club which provides social and recreational facilities whose membership is limited to homeowners of a housing development will be precluded from qualifying for exemption under sec_501 of the code because of owning and maintaining residential streets enforcing restrictive covenants or providing residential fire and police protection and trash collection service public law amended sec_501 of the code to allow social clubs to receive some outside income without jeopardizing their exempt status specifically the senate_finance_committee report states a social_club is permitted to receive up to of its gross_receipts including investment_income from sources outside of its membership without losing its exempt status however within thi sec_35 limit not more than of gross_receipts should be derived from the use of a social club’s facilities or services by the general_public sec_277 of the code provides that in the case of a non-exempt membership_organization that operates primarily to furnish services or goods to members deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members if such deductions exceed such income the excess shall be treated as a deduction attributable to furnishing services insurance goods or other items of value to members paid_or_incurred in the succeeding taxable_year sec_528 of the code provides that a homeowners_association as defined in subsection c shall be subject_to tax only on its non-exempt function income and shall be considered a tax exempt_organization for the purpose of any law that refers to organizations exempt from tax sec_528 sets forth the amounts percentages of tax on the non- exempt_function_income of a homeowners_association sec_1_528-8 of the regulations states an organization wishing to be treated as a homeowners_association under sec_528 of the code for a taxable_year must elect to be so treated the election shall be made by filing of a properly completed form 1120-h a separate election must be made for each taxable_year sec_1_528-8 of the regulations provides that if an organization is notified after the close of a taxable_year that its exemption for such taxable_year under sec_501 a of the code is being revoked retroactively it may make a timely election under sec_528 for such taxable_year such an election will be considered timely if it is made within months after the date of revocation analysis there are three independent bases for revocation of m’s tax exempt status under sec_501 of the code the first relates to the rental of lots to members which is definitively covered in revrul_68_168 supra this is not an exempt activity of a social_club the second ground for revocation of exemption is m’s maintenance of common roads and provision of trash collection services for which activities m devote sec_25 percent of its time according to m’s treasurer the third and final ground is m’s sale of gasoline and oil to nonmembers accounting for over percent of gross revenues for all years under examination we are aware of the letter from the corps of engineers citing the need for the fuel services provided by m and that m is expected to discontinue the sale of gasoline if and when a commercial concession is established however p l and the accompanying senate report make it clear the threshold for nonmember income is based exclusively on gross_receipts the financial data from the m’s forms and 990-t for the past and the current_year under examination show that m as presently organized and operated will not meet the income and expenditure requirements of sec_528 of the code in other words m will not meet the necessary percentages of exempt_function_income to qualify for exemption under this section therefore the filing of form 1120-h is not a realistic option inasmuch as m’s tax exemption under sec_501 of the code will be revoked the question is whether it can qualify as a taxable membership_organization within the meaning of sec_277 this determination is a factual one m is clearly a membership_organization and its activities primarily involve providing goods and services to its members accordingly when m’s sec_501 exemption is revoked it will be a taxable membership_organization within the meaning of sec_277 at that time m would be required to file form_1120 sec_7805 relief the commissioner tax_exempt_and_government_entities_division in the exercise of his discretionary authority has granted m’s request for relief under sec_7805 of the code in connection with the revocation of its tax exempt status under sec_501 for all taxable years up until the issuance of the revocation letter 2u52 conclusions m’s exempt status under sec_501 of the code should be revoked mis granted relief under sec_7805 of the code for all taxable years up until the issuance of a letter revoking its tax exempt status under sec_501 m may elect to file a tax_return as a homeowners_association described in sec_528 of the code but as it realizes it will not likely meet the requisite income and expenditure tests instead it is a taxable social or membership_organization described in sec_277 and should file form_1120 - end -
